       Case 2:20-cr-00634-DWL Document 79-1 Filed 08/16/21 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JUL 23 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    21-10039

                Plaintiff-Appellee,              D.C. No. 2:20-cr-00634-DWL-1
                                                 District of Arizona,
 v.                                              Phoenix

JILL MARIE JONES,                                ORDER

                Defendant-Appellant.

Before:      SCHROEDER, M. SMITH, and MURGUIA, Circuit Judges.

      A review of the record and the parties’ responses to this court’s March 26,

2021, order to show cause demonstrates that the court lacks jurisdiction over this

appeal because the district court’s orders granting the government’s motion for a

protective order and denying Jones’s motion for reconsideration are not final

judgments or otherwise appealable orders. See 28 U.S.C. § 1291; Midland Asphalt

Corp. v. United States, 489 U.S. 794, 798-99 (1989) (describing collateral order

doctrine). Appellant requests, alternatively, that this court review the district

court’s orders by exercising its power to issue a writ of mandamus, but appellant

has not demonstrated that this case warrants the intervention of this court by means

of the extraordinary remedy of mandamus. See Bauman v. U.S. Dist. Court, 557

F.2d 650 (9th Cir. 1977).

      DISMISSED.
